DETAILED ACTION
This is a non-final office action on the merits.  Claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2021 is being considered by the examiner.
Non-English foreign documents have been considered in as much as the drawings and translated portions provided therein (See MPEP 609).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: system configured to receive… in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
how path is funneled;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 6, 16 recited “funneled path”.  There is no written description of what makes a path “longest funneled”.  While present application’s specification at [0018]-[0020] discuss “longest funneled path” and “funnel algorithm”; 
	the first written portion of “As will be discussed in detail below, similar techniques may be used to find a longest funneled path and to determine various offsets and longest paths therefrom”; 			and 
the second written portion of “The longest distance between two points of the pair of triangles may then be determined. In various examples, determining a longest distance between two points may further comprise use of a funnel algorithm. The funnel algorithm may be used to determine a path that comprises the shortest distance between two points while remaining inside the polygon defining the bounded area. Such a funneled path may comprise one or more straight segments. In at least some examples, nine such funneled paths may be determined based at least in part on all combinations of connecting three vertices associated with the pair of triangles”;
do not make it clear that the second portion is defining “longest funnel path”.  It can be seen that the second portion discussed longest distance between two points, but there is no description of this longest distance is of a path or a funneled path.  It can been seen that the second portion discussed funnel algorithm may be used to determine a path that comprises the shortest distance between two points, however this does not describe of this path that is determined by funnel algorithm is defined to be called “funneled path”.  Nor is there description that this path that comprises the shortest distance that is determined by funnel algorithm is a “longest” path.
It is noted the term “funneled” is a form of the verb funnel.  The used of the funnel algorithm to determine an object does not make that object “funneled”.
Claims 2-5, 7-13, 17-20 depend on claims 1, 6, 16, thus 2-5, 7-13, 17-20 suffer from the same issues.

All dependent of these claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 16 recites the limitation "longer funneled path".  It is not clear what makes the path “funneled”.  For example, it is not clear if the path is “funneled” because it is:
1) shaped like a funnel;
2) funneling something through the path such as vehicles, pedestrians, animals…;
3) there are physical funnels installed on the path;
4) a path that is determined by funnel algorithm.
It is noted that [0018]-[0020] of present application’s specification discuss funnel algorithm but does not clearly defined “funneled path” to mean a path that is determined by funnel algorithm.  
Even hypothetically speaking, if Applicant meant to define “funneled path” to mean a path that is determined by funnel algorithm, this special meaning should be recited in the claims to prevent interpretation of the limitation by its ordinary meaning.
In addition, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
It is noted that the verb funnel is defined at https://www.merriam-webster.com/dictionary/funnel to include: 
intransitive verb
1: to have or take the shape of a funnel
2: to pass through or as if through a funnel or conduit //the crowd funnels through the doors
transitive verb
1: to form in the shape of a funnel //funneled his hands and shouted through them
2: to move to a focal point or into a conduit or central channel //contributions were funneled into one account.

Claims 2-5, 7-13, 17-20 depend on claims 1, 6, 16, thus 2-5, 7-13, 17-20 suffer from the same issues.

Claim 1 recited “the longest funneled path comprising one or more straight portions and indicative of a longest distance between the pairs of nodes and being interior to the perimeter of the region”.  This is a run-on sentence where when two or more independent clauses are not joined correctly, thus making the scope of this limitation unclear and indefinite. For example, it is not known if:
1) the longest funneled path is indicative of a longest distance between the pairs of nodes and being interior to the perimeter of the region;
or 
2) one or more straight portions are indicati.ve of a longest distance between the pairs of nodes and being interior to the perimeter of the region.

Claim 2 recites the limitation " the pair of nodes associated with the longest funneled path and the optimal point ".  It is not known what pair of nodes this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites “a perimeter”.  As claim 1 previously introduced “a perimeter”, it is not known if these two instances are the same or not.  In addition, all subsequent recitations of “the perimeter” are indefinite as to which instance they are referring to.  

Claim 4 recites the limitation " the pair of nodes associated with the longest funneled path ".  It is not known what pair of nodes this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation " the pair of nodes opposing the first side ".  It is not known what pair of nodes this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation " the first initial offset ".  It is not known what first initial offset this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation " the second initial offset ".  It is not known what second initial offset this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation " the pair of nodes associated with the longest funneled path and the optimal point ".  It is not known what pair of nodes this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites “a perimeter”.  As claim 6 previously introduced “a perimeter”, it is not known if these two instances are the same or not.  In addition, all subsequent recitations of “the perimeter” are indefinite as to which instance they are referring to.  

Claim 9 recites the limitation " the pair of nodes associated with the longest funneled path ".  It is not known what pair of nodes this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation " the pair of nodes not associated with the first side ".  It is not known what pair of nodes this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation " the first initial offset ".  It is not known what first initial offset this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation " the second initial offset ".  It is not known what second initial offset this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation " the pair of nodes associated with the longest funneled path and the optimal point ".  It is not known what pair of nodes this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites “a perimeter”.  As claim 6 previously introduced “a perimeter”, it is not known if these two instances are the same or not.  In addition, all subsequent recitations of “the perimeter” are indefinite as to which instance they are referring to.  

Claim 19 recites the limitation " the pair of nodes associated with the longest funneled path ".  It is not known what pair of nodes this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation " the pair of nodes not associated with the first side ".  It is not known what pair of nodes this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation " the first initial offset ".  It is not known what first initial offset this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation " the second initial offset ".  It is not known what second initial offset this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. 

With respect to claim 1:
	Claim 1 recites:
	A system configured to generate a coverage plan, the system comprising: 
	one or more processors; and 
	one or more non-transitory computer readable media having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
	receiving a plurality of nodes indicative of a perimeter of a region to be mowed; determining, based at least in part on the plurality of nodes, a plurality of triangles defining a triangle mesh; 
	determining, based at least in part on the triangle mesh, a graph connecting the plurality of triangles; 
	determining, based at least in part on the graph, a longest funneled path between pairs of nodes of the plurality of nodes, the longest funneled path comprising one or more straight portions and indicative of a longest distance between the pairs of nodes and being interior to the perimeter of the region; 
	determining, based at least in part on the longest funneled path, a set of segments; 
	determining, as the coverage plan and by performing an optimization, one or more connections between the set of segments and an order in which to traverse the set of segments and the one or more connections; and 
	transmitting the coverage plan to an autonomous lawn mower .

As for the limitation “configured to receive the coverage plan and control the autonomous lawn mower to traverse at least a portion of the coverage plan”, this is limitation of the autonomous lawn mower, not of the claimed system of claim 1.  Therefore, this limitation does not provide any limiting effect to the claimed system of claim 1, and this limitation is not part of this 101 analysis.  See MPEP 2111.04.

Step 1: Statutory Category – Yes 
	Claim 1 recites A system configured to generate a coverage plan, the system comprising: 
	one or more processors; and 
	one or more non-transitory computer readable media having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.    
	The claim limitation:
	receiving a plurality of nodes indicative of a perimeter of a region to be mowed; determining, based at least in part on the plurality of nodes, a plurality of triangles defining a triangle mesh; 
	determining, based at least in part on the triangle mesh, a graph connecting the plurality of triangles; 
	determining, based at least in part on the graph, a longest funneled path between pairs of nodes of the plurality of nodes, the longest funneled path comprising one or more straight portions and indicative of a longest distance between the pairs of nodes and being interior to the perimeter of the region; 
	determining, based at least in part on the longest funneled path, a set of segments; 
	determining, as the coverage plan and by performing an optimization, one or more connections between the set of segments and an order in which to traverse the set of segments and the one or more connections; 
are judicial exception of mental processes that can be performed by human mind and/or with pen and paper.  For example, a human can envision nodes, region, path, segments and follow algorithms.  In addition a human can use pen and paper to illustrate their mental processes in drawings such as figs. 1-4 of present application’s drawings.

Step 2A Prong Two evaluations – Practical Application – No

	Claims 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).

Claim 1 recites additional elements “A system configured to generate a coverage plan, the system comprising: one or more processors; and one or more non-transitory computer readable media having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors”.  The A system configured to generate a coverage plan, the system comprising: one or more processors; and one or more non-transitory computer readable media having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors is recited at a high level of generality and merely automates the receiving, and determining steps.  The generically recited A system configured to generate a coverage plan, the system comprising: one or more processors; and one or more non-transitory computer readable media having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors merely describes how to generally “apply” the otherwise mental processes organizing human activity using a generic or general-purpose processor.
	The claim recites the limitation “transmitting the coverage plan to an autonomous lawn mower”. The additional elements “transmitting the coverage plan to an autonomous lawn mower” are Insignificant Extra-Solution Activity of post-solution activity and data output (see MPEP 2106.05(g)) to the claimed method, and do not impose any meaningful limits on the method. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  
	The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No

Claim 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the step of transmitting the coverage plan to an autonomous lawn mower was considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the system is anything other than possible generic, off the-shelf computer components when it is claimed in a merely generic manner (as it is here), see MPEP 2106.05(g). 

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

	With respect to claims 2-5, 
Similar to the analysis of parent claim 1. Step 1:  These claims are system claims. Step 2A, Prong One: the recited limitations of these claims are mental processes that can be performed by human mind and/or with pen and paper, and/or certain methods of organizing human activity.  Step 2A, Prong Two and Step 2B:  there are no additional elements that are integrated into a practical application and sufficient to amount to significantly more than the judicial exception.

With respect to claim 6:
	Claim 6 recites:
	A method comprising: 
	receiving a plurality of nodes indicative of a perimeter of a region; 
	determining, based at least in part on the plurality of nodes, a mesh; 
	determining a graph connecting elements of the mesh; 
	determining, based at least in part on the graph, a longest funneled path between pairs of nodes of the plurality of nodes; determining, based at least in part on the longest funneled path, a set of segments; 
	performing an optimization associated with the set of segments to determine a coverage plan; and 
	transmitting the coverage plan to a system 

As for the limitation “configured to receive the coverage plan and control the system to traverse at least a portion of the coverage plan”, this is limitation of the system, not of the claimed method of claim 6.  Therefore, this limitation does not provide any limiting effect to the claimed method of claim 6, and this limitation is not part of this 101 analysis.  See MPEP 2111.04.

Step 1: Statutory Category – Yes 
	Claim 6 recites a method.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.    
	The claim limitations:
	receiving a plurality of nodes indicative of a perimeter of a region; 
	determining, based at least in part on the plurality of nodes, a mesh; 
	determining a graph connecting elements of the mesh; 
	determining, based at least in part on the graph, a longest funneled path between pairs of nodes of the plurality of nodes; determining, based at least in part on the longest funneled path, a set of segments; 
	performing an optimization associated with the set of segments to determine a coverage plan; 
are judicial exception of mental processes that can be performed by human mind and/or with pen and paper.  For example, a human can envision nodes, region, path, segments and follow algorithms.  In addition a human can use pen and paper to illustrate their mental processes in drawings such as figs. 1-4 of present application’s drawings.

Step 2A Prong Two evaluations – Practical Application – No

	Claims 6 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).

	The claim recites the limitation “transmitting the coverage plan to a system”. The additional elements “transmitting the coverage plan to a system” are Insignificant Extra-Solution Activity of post-solution activity and data output (see MPEP 2106.05(g)) to the claimed method, and do not impose any meaningful limits on the method. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  
	The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No

Claim 6 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the step of transmitting the coverage plan to a system was considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the method is anything other than use of possible generic, off the-shelf computer components when it is claimed in a merely generic manner (as it is here), see MPEP 2106.05(g). 

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

With respect to claims 7-15, 
Similar to the analysis of parent claim 6. Step 1:  These claims are method claims. Step 2A, Prong One: the recited limitations of these claims are mental processes that can be performed by human mind and/or with pen and paper.  Step 2A, Prong Two and Step 2B:  there are no additional elements that are integrated into a practical application and sufficient to amount to significantly more than the judicial exception.

With respect to claim 16:
	Claim 16 recites:
	One or more non-transitory computer readable media having instructions stored thereon which, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
	receiving a plurality of nodes indicative of a perimeter of a region; 
	determining, based at least in part on the plurality of nodes, a longest funneled path between pairs of nodes of the plurality of nodes; 
	determining, based at least in part on the longest funneled path, a set of segments; and 
	determining, based at least in part on the set of segments, a coverage plan.

Step 1: Statutory Category – Yes 
	Claim 16 recites One or more non-transitory computer readable media having instructions stored thereon which, when executed by one or more processors, cause the one or more processors to perform operations.  The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.    
	The claim limitation:
	receiving a plurality of nodes indicative of a perimeter of a region; 
	determining, based at least in part on the plurality of nodes, a longest funneled path between pairs of nodes of the plurality of nodes; 
	determining, based at least in part on the longest funneled path, a set of segments; and 
	determining, based at least in part on the set of segments, a coverage plan;
are judicial exception of mental processes that can be performed by human mind and/or with pen and paper.  For example, a human can envision nodes, region, path, segments and follow algorithms.  In addition a human can use pen and paper to illustrate their mental processes in drawings such as figs. 1-4 of present application’s drawings.

Step 2A Prong Two evaluations – Practical Application – No

	Claims 16 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).

Claim 16 recites additional elements “One or more non-transitory computer readable media having instructions stored thereon which, when executed by one or more processors, cause the one or more processors to perform operations”.  The One or more non-transitory computer readable media having instructions stored thereon which, when executed by one or more processors, cause the one or more processors to perform operations is recited at a high level of generality and merely automates the receiving, and determining steps.  The generically recited One or more non-transitory computer readable media having instructions stored thereon which, when executed by one or more processors, cause the one or more processors to perform operations merely describes how to generally “apply” the otherwise mental processes organizing human activity using a generic or general-purpose processor.

Step 2B Evaluation: Inventive Concept – No

Claim 16 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

With respect to claims 17-19, 
Similar to the analysis of parent claim 16. Step 1:  These claims are non-transitory computer readable media claims. Step 2A, Prong One: the recited limitations of these claims are mental processes that can be performed by human mind and/or with pen and paper.  Step 2A, Prong Two and Step 2B:  there are no additional elements that are integrated into a practical application and sufficient to amount to significantly more than the judicial exception.

With respect to claim 20, 
Similar to the analysis of parent claim 16. Step 1:  This claim is directed to non-transitory computer readable media. 
Step 2A, Prong One: the recited limitations of these claims are mental processes that can be performed by human mind and/or with pen and paper.  
Step 2A, Prong Two:  the claim recites the limitation “transmitting the coverage plan to an autonomous mower”. The additional element “transmitting the coverage plan to an autonomous mower” is Insignificant Extra-Solution Activity of post-solution activity and data output (see MPEP 2106.05(g)). 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.
Step 2B:  there are no additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the step of transmitting the coverage plan to an autonomous mower were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Transmitting data is mere Insignificant Extra-Solution Activity of post-solution activity and data output (see MPEP 2106.05(g)). The specification and background therein does not provide any indication that the One or more non-transitory computer readable media having instructions stored thereon which, when executed by one or more processors, cause the one or more processors to perform operations are anything other than possible generic, off the-shelf computer components when it is claimed in a merely generic manner (as it is here), see MPEP 2106.05(g). 

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

As for the limitation “an autonomous lawn mower configured to receive the coverage plan and traverse at least a portion of the region based at least in part on the coverage plan while mowing the at least a portion of the region”, this is limitation of the autonomous lawn mower, not of the claimed non-transitory computer readable media of claim 20.  Therefore, this limitation does not provide any limiting effect to the claimed non-transitory computer readable media of claim 20, and this limitation is not included in this 101 analysis.  See MPEP 2111.04.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merrill (US 10792568).
Regarding claim 16, as best understood, Merrill teaches:
One or more non-transitory computer readable media having instructions stored thereon which, when executed by one or more processors, cause the one or more processors to perform operations (at least fig. 9 col 18 line 5 to col 21 discuss an electronic computing device 900 that can be utilized to implement aspects of the various embodiments, discuss computers, memory, non-transitory computer readable media) comprising: 
receiving a plurality of nodes indicative of a perimeter of a region (at least fig. 2B col 5 line 16-49 discuss “a path finding algorithm is used to find a path 202 between a start point and an end point within the bounds 204 of a specified environment”; fig. 7 col 15 line 55 to col 17 line 30 discuss “process 700 for determining a path through a potentially complex environment, such as a video game level or an arbitrary physical space, that can be utilized in accordance with one embodiment”, discuss “a request is received 702 for a path through a specified space. The request in this example can include, or be associated with, a start point and an end point for the path. It should be noted that path requests can be incremental, such that the end point might be for a current portion of a path, and may serve as a start point for a subsequent portion of the path or a future path in at least some embodiments”); 
determining, based at least in part on the plurality of nodes, a longest funneled path between pairs of nodes of the plurality of nodes (at least fig. 7 col 15 line 55 to col 17 line 30 discuss “The space can be analyzed 704 using a pathfinding algorithm to determine a set of points that represent a path corresponding to the request, such as from the start point to the end point. The pathfinding algorithm can be any appropriate algorithm, such as a string pulling algorithm, funneling algorithm”); 
determining, based at least in part on the longest funneled path, a set of segments (at least fig. 7 col 15 line 55 to col 17 line 30 discuss “The space can be analyzed 704 using a pathfinding algorithm to determine a set of points that represent a path corresponding to the request, such as from the start point to the end point. The pathfinding algorithm can be any appropriate algorithm, such as a string pulling algorithm, funneling algorithm”); and 
determining, based at least in part on the set of segments, a coverage plan (at least fig. 7 col 15 line 55 to col 17 line 30 discuss “The space can be analyzed 704 using a pathfinding algorithm to determine a set of points that represent a path corresponding to the request, such as from the start point to the end point. The pathfinding algorithm can be any appropriate algorithm, such as a string pulling algorithm, funneling algorithm”; discuss “Motion of the virtual element can then be analyzed along the path as determined by the set of points, such as by performing 708 a virtual sweep or march of the element along the path. This can include virtually placing the element at various points along the path or moving the virtual element continuously along the path, among other such options. An attempt can be made to identify any locations along the path where the element would be unable to fit or maneuver, at least without colliding with another object or element, at its default size. The size of the virtual element can be modified to attempt to determine a size that would fit through that location, such as the largest possible size or a size with some amount of external collision buffer. Dimension information for the virtual element at, or near, those locations can then be added 710 to the set of points for the path, where the dimension information would be associated with a respective set of coordinates identifying the location where the dimension information applies along the path. As mentioned, this could include a diameter or radius value for a virtual sphere or circle swept along the path, among other such options. This can include radius information for each point or for injected points where the width varies more than an allowable threshold amount, or variation threshold, etc. As an example a point might be injected with radius information each time the width of such a sphere varies by more than twenty percent, or more than fifty percent. The path data, including the coordinates and dimension information for the set of points, can then be provided 712 for use in navigating the respective agent through the specified space. In some embodiments the path information may be able to be reused for multiple types of agents, particularly where dimension information is included for all points of the set of points, such that the available space is approximated by a set of elements defined by the coordinates and dimension information”);

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill (US 10792568) in view of EINECKE et al. (US 20200221633).
Regarding claim 20, Merrill does not explicitly teach:
transmitting the coverage plan to an autonomous lawn mower configured to receive the coverage plan and traverse at least a portion of the region based at least in part on the coverage plan while mowing the at least a portion of the region;
However, EINECKE et al. teaches:
transmitting the coverage plan to an autonomous lawn mower configured to receive the coverage plan and traverse at least a portion of the region based at least in part on the coverage plan while mowing the at least a portion of the region (at least [0049] discuss “The information that is transmitted from the base station 2 to the autonomous lawnmower 3 can be a command which is intended to directly influence the behavior and operation of the autonomous lawnmower 3. On the other side, such information may include data which is suitable to set parameter's which influence the autonomous lawnmower's future operation”, [0056] discuss “Transmitted parameterizations might comprise customized operation patterns (e.g. operation time, operation area, parameterization of mowing motion, preferred motion pattern, operation duration, speed, lawn cutting height, amount of required water for plans) based on e.g. the garden layout, plant types etc., position correction information such as GPS noise or correction information (e.g. determined by differential GPS or RTK-GPS), optimal starting position or optimal driving path or time synchronization information”) to influence the behavior and operation of the autonomous lawnmower ([0049]) ;
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Merrill with transmitting the coverage plan to an autonomous lawn mower configured to receive the coverage plan and traverse at least a portion of the region based at least in part on the coverage plan while mowing the at least a portion of the region as taught by EINECKE et al. to influence the behavior and operation of the autonomous lawnmower.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664